759 N.W.2d 882 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kevin Waite HALL, Defendant-Appellant.
Docket No. 136937. COA No. 270842.
Supreme Court of Michigan.
February 4, 2009.

Order
On order of the Court, the application for leave to appeal the May 30, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.